Citation Nr: 1412336	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  07-00 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and/or depression, not otherwise specified (NOS).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to May 1969. 

The appeal comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the course of appeal, by a June 2012 decision, the Board granted service connection for non-Hodgkin's lymphoma.  The appealed claim is now also considered as secondary to that service-connected disorder, based on either causation or aggravation.  38 C.F.R. § 3.310 (2013).  

The Board remanded the claim in April 2009, September 2010, and June 2012.  

The Board denied the claim by a January 2013 decision.  However, by an August 2013 Order of the United States Court of Appeals for Veterans Claims (Court) approving a Joint Motion for Remand (Joint Motion) of the Secretary and the Appellant, that decision was vacated, and the case now returns to the Board for actions consistent with that Joint Motion.   

The record in this case includes the physical claims file as well as electronic records within Virtual VA.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board in its now vacated January 2013 decision relied upon a VA examination for compensation purposes in July 2012.  That examiner noted that it was not established that the Veteran was present at the DMZ in the course of his stationing in South Korea.  The examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD, and this did not turn on whether or not the Veteran had been present at the DMZ.  However, the Board in a June 2012 decision had granted the Veteran the benefit of the doubt as to whether or not he was present at the DMZ and thereby accepted the Veteran's exposure to Agent Orange, granting the Veteran service connection for non-Hodgkin's lymphoma presumptively based on such exposure.  

The Joint Motion relied upon the June 2012 Board decision, and interpreted it as established the fact that the Veteran was present at the DMZ.  The Joint Motion then concluded that the July 2012 VA examination relied on an inaccurate factual basis, and hence should not have been relied upon by the Board, citing Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) for the position that a medical opinion based on an inaccurate factual premise is of no probative value.  However, as already noted, the VA examiner in July 2012 did not rely on the Veteran's presence or absence in the DMZ to arrive at the conclusion that the Veteran did not meet the diagnostic criteria for PTSD, and the Board, for its part, in its January 2013 decision, explicitly concluded that the weight of the evidence was against the presence of PTSD to support the claim, and that this did not turn on the presence or absence of verified stressors in service.  (Board vacated decision, p. 12).  These facts notwithstanding, the Board is compelled to follow the directives of the Joint Motion, which include remand for a new examination, with explicit direction to the examiner to accept, as a factual finding, that the Veteran was present at the DMZ during his stationing in Korea during the Vietnam War.  

Upon remand examination, the Board is compelled to also direct the examiner's attention to the contradicted statements made by the Veteran with regard to alleged stressors in service, as this may impact the examiner's conclusions concerning the credibility of the Veteran and whether the Veteran meets the criteria for a diagnosis of PTSD as due to in-service stressors.  As the Joint Motion noted, citing Reonal v. Brown, 5 Vet. App. at 460-61, a medical opinion based on inaccurate facts is of no probative value.  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran the opportunity to submit additional evidence or argument in furtherance of his claim.  

2.  Obtain any as-yet-unobtained treatment or evaluation records from VA or other sources, with the Veteran's assistance and authorization, as appropriate.  Requests, records, and responses received should be associated with the claims file or virtual claims file.  

3.  Arrange for the Veteran to be scheduled for a VA psychiatric examination. The entire claims file, including a copy of this Remand, must be made available to and reviewed by the examiner prior to the examination.  The examiner is to be advised that the new examination is necessary because a Joint Motion of the Secretary and the appellant Veteran found the prior examination in July 2012 inaccurate for failing to accept, as a factual matter, that the Veteran was present at the DMZ while stationed in South Korea during the Vietnam Era, based on the Board having given the Veteran the benefit of the doubt on that factual matter in a June 2012 decision granting service connection for non-Hodgkin's lymphoma presumptively based on herbicide agents exposure from herbicides used at the DMZ.  

Any verified stressor or stressors should be identified to the VA examiner.  The examiner must be instructed that only events which have been verified, or which the examiner finds are supported by the examiner's own assessment of the Veteran as to the validity of his narrative, with due consideration of all the evidence of record, may be considered for the purpose of determining whether the Veteran currently has PTSD as a result of his period of active service.  The examiner should be instructed that the Veteran's presence in the Korean DMZ is to be accepted as fact for purposes of the examination.  

The examiner should conduct structured interviews, such as the Clinician-Administered PTSD Scale (CAPS) as well as testing in an effort to arrive at more objective diagnoses, including whether the criteria for a diagnosis of PTSD are met.  The examiner is cautioned to carefully review the past record including VA examinations conducted in September 2010 and July 2012, with testing and structured interviews producing results contrary to findings of PTSD by treating clinicians.  

However, the examiner is to be advised as follows:  

the Veteran and fellow soldiers who made statements on the Veteran's behalf submitted contradictory statements regarding the date of death of a named sergeant whom they allegedly witnessed drowning in the spring of 1968 or the spring of 1969, during monsoon season.  The Veteran has previously reported this event as a significant stressor to support his PTSD claim.  Official records fail to record the cause of the named sergeant's death, but do document that he died in August of 1968.  Given the Veteran's inconsistent statements, the examiner is cautioned to carefully consider the Veteran's credibility when considering his assertions of stressors and symptoms of disability.

The examiner must review the previous and current psychiatric findings to obtain a true picture of the nature of any current psychiatric disorders.  The examiner must provide diagnoses of all current psychiatric disorders found on examination, to include whether the Veteran has 
PTSD. 

For each psychiatric disorder the examiner diagnoses, the examiner must provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the disorder developed in service or is otherwise causally related to service, and alternatively, whether it is at least as likely as not (again, 50 percent or greater probability) that the disorder was caused or aggravated (permanently increased in severity) by the Veteran's service-connected non-Hodgkin's lymphoma.  

For PTSD, the examiner must discuss the presence or absence of each of the diagnostic criteria for that disorder.  The examiner must explicitly list any in-service stressors which he or she finds to be established based on the record and the examiner's own evaluation of the Veteran.  
If a diagnosis of PTSD is deemed appropriate, the examiner should specify (1) whether each alleged stressor found to be established was sufficient to produce PTSD; (2) whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established and found to be sufficient to produce PTSD by the examiner. 

The report of examination should include a complete rationale for all opinions expressed.

5.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report to the examination, the claims folder must indicate whether the notification letter was returned as undeliverable.

6.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication. 

7.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations. No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


